FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 31, 2022

                                      No. 04-22-00227-CV

                                         Kevin HEADY,
                                           Appellant

                                                 v.

                                         Julieta HEADY,
                                             Appellee

                 From the 365th Judicial District Court, Maverick County, Texas
                            Trial Court No. 19-06-37527-MCVAJA
                       Honorable Amado J. Abascal III, Judge Presiding


                                         ORDER

        After the clerk’s record was due to be filed in this court, the Bexar County District Clerk
notified this court that Appellant has not paid the clerk’s fee for preparing the record and
Appellant is not entitled to a free clerk’s record. See TEX. R. APP. P. 35.3(a).
        We order Appellant to provide written proof to this court within ten days of the date of
this order that (1) the clerk’s fee has been paid or arrangements have been made to pay the
clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R. 20.1.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution without further notice. See id. R. 37.3(b).


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court